Opinion by
Mr. Justice Williams,
This case arises upon the same facts considered in Conklin v. J. C. Cleveland, ante, p. 611, in which case an opinion has just been filed. The judgment now appealed from is that which was rendered by the court below upon the trial on the writ of scire facias issued in 1892, to revive the judgment of 1886 against J. C. Cleveland, defendant, and Florence A. Cleveland, his wife, as terre tenant. The reasons for holding this judgment to be erroneous are stated with sufficient fullness in the opinion just referred to, and we shall do no more at this time than to refer to it as sustaining the judgment now to be entered in this case.
The judgment is reversed.